Citation Nr: 1718173	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the residual disability of a brain aneurysm and the surgery to correct that aneurysm, to include as secondary to service-connected migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1992 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board remanded the case for further VA examinations in August 2015 and September 2016.  The Veteran attended those VA examinations, and the case has since been returned to the Board.  

The issue of entitlement to service connection for neuropathy of the hands and feet was raised by the Veteran's March 2010 Notice of Disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In the August 2015 and September 2016 remands, the Board referred this issue and directed the AOJ to take adjudicative action.  While the record contains a December 2015 memorandum prepared by the Appeals Management Center acknowledging that these issues were raised by the record, no adjudicative action has been taken.  Therefore, as the Board still does not have jurisdiction over the issue, it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

In an August 2016 Informal Hearing Presentation, the Veteran's representative raised the issues of entitlement service connection for a sleep disorder secondary to migraine headaches and entitlement to an increased rating for migraines.  In the September 2016 remand, the Board directed the AOJ to notify the Veteran and her representative as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  However, it does not appear that this was done either, and therefore the Board again requests that the AOJ notify the Veteran and her representative as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  





FINDINGS OF FACT

1.  The Veteran's brain aneurysm, and therefore the residual disability associated with that brain aneurysm, did not manifest in-service or to a compensable degree within a year of separation from active duty.  

2.  The Veteran's brain aneurysm, and therefore the residual disability associated with that brain aneurysm, is not related to any incident of service.  

3.  The Veteran's brain aneurysm, and therefore the residual disability associated with that brain aneurysm, is neither caused nor aggravated by her service-connected migraines.  


CONCLUSION OF LAW

The criteria for service connection for the residual disability of a brain aneurysm have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the VA's duty to notify and assist has been met.  The RO sent an adequate notice letter to the Veteran in March 2009.  This letter included the pertinent information for both direct and secondary service connection.  Additionally, all available service treatment records and post-service medical records have been obtained.  The Veteran receives private rather than VA healthcare.  She has submitted private treatment records throughout the appeal, and has periodically sought VA assistance to obtain private treatment records.  The VA has provided that assistance when sought, and the Veteran has not identified any additional outstanding records pertinent to the issue decided herein.  Adequate VA examinations and medical opinion were also obtained.  Moreover, the Board notes that there has been substantial compliance with the August 2015 and September 2016 remand directives as listed above.  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011)

The Veteran is currently service-connected for migraine headaches, based on the in-service onset for those migraine headaches in the 1990s.  She contends that these migraines were also early symptoms of her aneurysm.  In her March 2010 notice of disagreement, she argued that if she had a CT scan while still in service, her aneurysm could have been diagnosed then.  

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases, such as brain hemorrhage, brain thrombosis, and other organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

A claim of presumptive service connection for a chronic condition could still prevail in spite of diagnosis beyond the one-year presumptive period with a showing of continuity of related symptomatology after discharge.  38 C.F.R. §§ 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Finally, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  In short, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen, 7 Vet. App. at 439.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

As discussed above, the Veteran receives private rather than VA healthcare.  She had been using the Beaufort Naval Hospital for her routine healthcare in 2008, including treatment of her migraines.  In early September 2008, the Veteran presented to the Beaufort Naval Hospital's emergency room describing a migraine more severe and longer lasting than her normal migraine headaches.  She had a spinal tap there, and neurological work-up.  The neurological work-up included referral to the Neurology Specialist of Savannah.  In that consultation, the Veteran recounted her longstanding history of migraines, but repeated that they had become more persistent and severe recently.  Ultimately, she did not feel that she was getting answers to the new more severe headaches she was having after the work-up and neurological evaluation at Beaufort Naval Hospital, and presented to the Memorial Health University Medical Center's emergency room.  

At the Memorial Health University Medical Center's emergency room, she underwent magnetic resonance arteriogram, which showed left ophthalmic artery aneurysm.  The Veteran also underwent cervicocerebral angiogram following admission to the Memorial Health University Medical Center, but as the ophthalmic artery origin was incorporated in the aneurysm, the lesion was not considered amenable to endovascular therapy.  The Veteran therefore sought follow up treatment at the Neurological Institute of Savannah, which recommended clip ligation.  The Veteran had that surgery in late September 2008 at Memorial Health University Medical Center, and continued with follow-up treatment for the aneurysm with Dr. JAG of Savannah Neurology.  She also returned to the Beaufort Naval Hospital for routine healthcare.  

At the Beaufort Naval Hospital in October 2008, the records include the notation that the aneurysm was not thought to be the etiology of her headache, as she was still suffering from headache pain following the surgery.  

In September 2009, Dr. JAG reviewed that in September 2008 the Veteran had begun experiencing a worsening of her headaches, leading up to the diagnosis of the left ophthalmic artery aneurysm and ligation.  He further noted that since the ligation, her headaches have been less severe, but continued nonetheless.  His neurological examination documented that the Veteran was alert and oriented to person, place, and time, with good recent and remote memory.  Dr. JAG further noted the Veteran to show good attention span and concentration, with a fund of knowledge compatible with her education level.  He finally, noted her speech to be clear and fluent.  He concluded by noting the patient's long history of underlying migraine headaches, and offering the opinion that those migraines had obviously been exacerbated by her aneurysm, which has now been treated.  

Dr. JAG repeated this assessment in a May 2014 disability benefits questionnaire (DBQ).  He again recalled that the Veteran's headaches had worsened in September 2008, leading to the diagnosis and ligation of the aneurysm, with improvement of her headaches since the procedure.  His DBQ noted symptoms of constant, throbbing head pain, with nausea, vomiting, light sensitivity, and sound sensitivity.  Dr. JAG attributed these symptoms to the Veteran's service-connected headaches, and specifically noted the lack of other symptoms.  The only symptom Dr. JAG noted to be related to the aneurysm was the surgical scar from the ligation.  

The Veteran's February 2009 claim, April 2009 VCAA response, and January 2011 substantive appeal do not list specific residual symptoms to clarify her service-connection claim for the residual disability associated with the aneurysm.  While she reported numbness in her hands and feet on her March 2010 notice of disagreement, she attributed those symptoms to her medication rather than her aneurysm.  However, the Veteran has also attended several VA examinations, and described her residual symptoms since the September 2008 aneurysm and ligation to each VA examiner.  

The first VA examination was in December 2009.  At that examination, she described symptoms of left sided head pain, describing that pain as sharp and throbbing.  She also listed symptoms of nausea, vomiting, light sensitivity, and sound sensitivity.  However, she attributed these symptoms to her service-connected headaches.  As opposed to the description of an improvement in her headaches following September 2008 as she had offered to Dr. JAG, at the December 2009 VA examination, she reported an increase in intensity and frequency of her headaches since the surgery.  The December 2009 VA examiner offered an opinion regarding service connection for headaches, but not for the aneurysm or the residual disability associated with the aneurysm and ligation.  

The Veteran attended two further examinations in 2011.  In May 2011, she repeated the symptoms of pain, light sensitivity, and sound sensitivity in describing her service-connected headaches, but denied vomiting, and added the symptom of aura spots.  She further listed the medications used to treat her migraines.  For the symptoms associated with her aneurysm, she described short-term memory loss, and the examiner objectively noted her surgical scar.  In July 2011, that examiner offered a negative medical nexus opinion based upon the passage of 6 years between the Veteran's 2002 separation from service and the 2008 onset of the aneurysm.  The examiner also referred the Veteran's short-term memory problems for an opinion from a mental health specialist.  

In June 2011, the Veteran attended a mental health examination to obtain that opinion regarding her memory problems.  At that examination, the Veteran repeated that her short-term memory is bad.  She added the symptoms of fatigue, slowness, and depression.  Regarding the Veteran's service-connected migraines, the examiner noted symptoms of slurred speech, head swelling, sensitivity to light, and sensitivity to sound.  The examiner offered an opinion attributing crying spells, fatigue, confusion, memory problems, irritability, and social withdrawal to depression.  The examiner further attributed that depression to the both the aneurysm and the debilitating effects of the Veteran's service-connected migraines.  As this opinion cited both the service-connected migraine headaches and the nonservice-connected aneurysm, the RO granted service-connection for depression.  Mittleider v. Brown, 11 Vet. App. 181 (1998).  

Several of the Veteran's friends have also submitted lay statements describing symptoms of social withdrawal, moodiness, impatience, trouble focusing, memory problems, slow reflexes, lethargy, depression, and hesitancy of speech.  Again, the June 2011 VA examiner attributed social withdrawal, confusion, memory problems, irritability, fatigue, and confusion to depression.  At that examination, the Veteran herself attributed her speech problems to her headaches.  Both the Veteran's depression and migraine headaches are already subject to service connection.  The RO granted service connection for migraine headaches in a July 2011 rating decision, and depression in a February 2012 rating decision.  The Veteran has not appealed either of those rating decisions, therefore, the Board does not have jurisdiction to review either the evaluations or effective dates assigned to migraine headaches and depression in those rating decisions.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

As listed above, the Veteran attended further VA examinations in October 2015 and October 2016 on remand.  In October 2015, the examiner preformed examinations regarding both the Veteran's central nervous system and arteries.  In each examination report, the examiner reviewed the Veteran's history of migraine headaches dating back to her service, and the left ophthalmic artery aneurysm in 2008 treated by a clip ligation.  In the artery examination report, the examiner noted the lack of a current aneurysm, and the further lack of any post-surgical residual disabilities associated with the 2008 aneurysm other than her surgical scar.  In the central nervous system examination report, the examiner listed no muscle weakness, difficulty swallowing, respiratory condition, sleep disturbance, bowel function impairment, urinary voiding dysfunction, or sensory motor deficit.  The examiner further documented the Veteran's normal speech, gait, muscle strength, and reflexes.  The examiner described the surgical scar, but found no depression, cognitive impairment, dementia, or any other mental health impairment attributable to central nervous system disease.  

The October 2015 examiner further noted the Veteran's diagnosis of narcolepsy.  The Veteran filed a service-connection claim for narcolepsy, which the RO denied in a November 2014 rating decision.  However, the Veteran did not appeal, and therefore, the Board does not have jurisdiction over this issue.  

The October 2015 examiner concurred with the May 2011 examiner in offering a medical opinion against the possibility of direct service connection, based upon the passage of 6 years between the Veteran's 2002 separation from service and the 2008 onset of the aneurysm.  She also addressed the Veteran's argument regarding her in-service migraines as early symptoms of the aneurysm.  However, she reported no causation between migraines and cerebral aneurysms in the medical literature.  The examiner finally found no aggravation of the residual disability of the aneurysm by the Veteran's service-connected migraines, as she had found no residual disability of the aneurysm in a 2009 MRI.  

Most recently, the Veteran attended an October 2016 VA examination.  The Veteran repeated to the October 2016 VA examiner that her migraines worsened and felt different in 2008 immediately prior to the aneurysm.  The October 2016 examiner concurred with the October 2015 VA examiner in finding no current aneurysm, and the surgical scar with numbness and swelling at the left temple as the only residual disability associated with the surgical repair of the aneurysm.  

The October 2016 examiner highlighted the Veteran's own October 2008 private treatment records from the Beaufort Naval Hospital notating that the aneurysm was not thought to be the etiology of her service-connected headaches.  The examiner further highlighted Dr. JAG's September 2009 normal neurological examination, and opinion that the aneurysm had exacerbated the Veteran's headaches, rather than the headaches having aggravated the aneurysm.  The examiner concluded that the Veteran's service-connected migraines had neither caused nor aggravated the aneurysm.  Beyond his review of the Veteran's private treatment records surrounding the aneurysm, the examiner cited a review of the medical literature in his rationale.  

The October 2016 VA examiner also concluded that the Veteran's in-service headaches did not support an opinion in favor of direct service connection.  To support this opinion, the examiner again cited the private treatment records showing that the headaches in 2008 leading to the diagnosis of the aneurysm were different in severity from those she had in-service.  The examiner further pointed out that the headaches since the aneurysm had not changed despite the lack of a current aneurysm to cause any aggravation.  The examiner finally concluded that the Veteran's cognition changes, depression, and lethargy were not likely to have a medical cause, as opposed to a mental health cause, as the Veteran's September 2009 private treatment records include a normal neurological examination and MRI.  This is consistent with both the private treatment records and the June 2011 VA examination attributing these symptoms to depression.  

On review, there is no evidence of any aneurysm during service.  The Veteran's June 2002 separation examination specifically reported on the condition of her head, face, neck, scalp, vascular system, and neurological system as normal.  While the Veteran did report a medical history of headaches, dizziness, and fainting spells; she attributed these to stress, and is already service-connected for migraine headaches.  The first clinical record containing evidence showing a diagnosis of an aneurysm is in the Memorial Health University Medical Center treatment records for September 2008.  

To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303 (b); Walker, supra.  While the Veteran unquestionably had headaches while still in service, her entire argument is that, had she underwent a CT scan while still in service, the aneurysm would have been diagnosed at that time.  In fact, she did not have a CT scan at that time; however, the lack of a CT scan is insufficient to support a finding of an in-service incurrence or aggravation of a disease or injury.  She has further never argued that her aneurysm was diagnosed in-service or within one year thereafter, and the medical evidence of record does not support a finding that her aneurysm manifested in service or within one year thereafter.  In fact, the October 2015 examiner specifically opined against the possibility of direct service connection, based upon the passage of 6 years between the Veteran's 2002 separation from service and the 2008 onset of the aneurysm.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition, to the extent that the Veteran believes that her in-service headaches were a manifestation of her aneurysm, the Veteran is certainly competent to report the observable symptoms she experiences, as well as when a medical provider provided a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, however, the Board finds that her assertion is outweighed by the preponderance of the evidence.  Indeed, the preponderance of the lay and medical evidence shows that headaches increased in severity and duration immediately prior to the aneurysm in September 2008 to an extent not noted in service, and headaches persisted following aneurysm surgery.  See, e.g., October 2008 record; September 2009 opinion; October 2016 opinion.
The Board finds that the service treatment records, the Veteran's own statements while seeking treatment in September 2008, the private treatment records, and the opinions of the VA examiners are more probative than her statements in the February 2009 claim, April 2009 VCAA response, and March 2010 notice of disagreement as these statements were made in furtherance of a claim for compensation.  See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Thus, the Board has accorded more weight to the Veteran's earlier statements and the contemporaneous treatment records.  

Thus, in sum, the preponderance of the evidence weighs against a finding that the Veteran's aneurysm, and any residuals of surgery to correct the aneurysm, is related to military service.  See 38 C.F.R. § 3.303; see also Shedden, 381 F.3d 1163, 1167.  

Finally, with regard to secondary service connection, the October 2015 and October 2016 VA examiners addressed this possibility in their examination reports as well.  The October 2015 VA examiner reported no causal relationship between migraines and cerebral aneurysms based upon her review of the medical literature.  The October 2015 VA examiner further found no aggravation of the residual disability of the aneurysm by the service-connected migraines.  The October 2016 VA examiner concurred that the Veteran's service-connected migraines had neither caused nor aggravated the aneurysm, citing his own review of the medical literature.  The October 2016 VA examiner further reviewed the Veteran's private treatment records surrounding the aneurysm, highlighting Dr. JAG's September 2009 normal neurological examination and opinion that the aneurysm had exacerbated the Veteran's headaches, rather than the headaches having aggravated the aneurysm.  

As these opinions are supported by an adequate rationale, and are consistent with the other medical evidence of record, specifically the private treatment records, the Board finds that secondary service connection is also not warranted.  See 38 C.F.R. § 3.310; see also Allen, 7 Vet. App. at 439.  

The Board does not question the sincerity of the Veteran's conviction that her aneurysm, and therefore the residual disability of that aneurysm and the surgery to correct it, is related to or had its onset during service, and particularly to her in-service headaches.  However, in light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  Consequently, the benefit sought on appeal must be denied.  


ORDER

Service connection for the residual disability of a brain aneurysm and the surgery to correct that aneurysm is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


